UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1207


ERIC E. MILLER,

                    Plaintiff - Appellant,

             v.

SUPREME COURT OF VIRGINIA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:15-cv-00744-HEH)


Submitted: April 14, 2017                                         Decided: April 20, 2017


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric E. Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric E. Miller appeals the district court’s order dismissing his civil action for

failure to comply with a court order. We have reviewed the record and find no reversible

error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal

for the reasons stated by the district court. Miller v. Supreme Court of VA, No. 3:15-cv-

00744-HEH (E.D. Va. Jan. 31, 2017). We deny the motion for change of venue and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            DISMISSED




                                           2